 


 HR 6075 ENR: To designate the facility of the United States Postal Service located at 101 East Gay Street in West Chester, Pennsylvania, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6075 
 
AN ACT 
To designate the facility of the United States Postal Service located at 101 East Gay Street in West Chester, Pennsylvania, as the Robert J. Thompson Post Office Building. 
 
 
1.Robert J. Thompson Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 101 East Gay Street in West Chester, Pennsylvania, shall be known and designated as the Robert J. Thompson Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Robert J. Thompson Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
